IN THE SUPREME COURT OF PENNSYLVANIA
                            EASTERN DISTRICT


THOMAS WILLIAMS, ADMINISTRATOR              : No. 456 EAL 2016
OF THE ESTATE OF GARDENIA                   :
WILLIAMS, DECEASED,                         :
                                            : Petition for Allowance of Appeal from
                   Petitioner               : the Order of the Superior Court
                                            :
                                            :
            v.                              :
                                            :
                                            :
PENN CENTER FOR REHABILITATION              :
AND CARE AND HOSPITAL OF THE                :
UNIVERSITY OF PENNSYLVANIA AND              :
TRUSTEES OF THE UNIVERSITY OF               :
PENNSYLVANIA AND MANOR CARE OF              :
YEADON, LLC AND MANOR CARE INC.             :
D/B/A MANOR CARE HEALTH                     :
SERVICES,                                   :
                                            :
                   Respondents              :


                                       ORDER



PER CURIAM

     AND NOW, this 15th day of March, 2017, the Petition for Allowance of Appeal is

DENIED.

     Justice Mundy did not participate in the consideration or decision of this matter.